DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 2/26/2018 in which claims 1-7 and 9-22 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/15/2021 has been entered.

Drawings
The drawings as corrected on 8/02/2017 are accepted. 

Specification
Specification filed on 12/29/2016 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 includes the limitation, “wherein the content item change event is associated with a user account of a content management system that does not have administrator privileges…”, and “wherein the notification informs the user account that does not have administrator privileges associated with the content item change event…”  This would require the system to detect which privileges a user has and inform the user about the content item change event if the user doesn’t have the administrator privileges.  However, this doesn’t appear to be supported anywhere in the specification.  A thorough search was conducted in the specification for variants of terms such as “admin”, “privilege”, “permission”, “notification”, “prompt”, in order to find a suggestion in the specification, but support for this particular limitation couldn’t be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 8825597 B1 (hereinafter referred to as “Houston”) in view of Huang et al. US 20160300074 A1 (hereinafter referred to as “Huang”) and further in view of Stienhans et al. US 20070233803 A1 (hereinafter referred to as “Stienhans”).

As per claim 1, Houston teaches:
At least one non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:
detect, by a content management system server, a content item change event on a client device, wherein the content item change event is associated with a user account of a content management that does not have administrator privileges system and wherein the content item change pertains to a shared content item accessible to at least one other account of the content management system (Houston, column 3, lines 30-35 – Contents are managed via synchronization and the contents can be shared.  Lines 55-67 – File events engine monitors the state of files in the synchronized folder to detect new files, modified files, and removed files.  Abstract, column 1, lines 53-56 – Folders are shared on client devices and changes on the contents in the folders are detected, wherein this is interpreted as pertaining to a shared content item on multiple accounts);
compare a source file system path for the content item change event with a destination file system path for the content item change event to determine a canonical move causing the content item change event (Houston, column 3, lines 55-67 – Periodic comparisons of attributes of files in the folder to detect new, modified, and removed files are made in the system, wherein if a file is removed from one place and added to another this is interpreted as moving from a source to a destination);
determine that the content item change event is in canonical move of the content item from a source file system path that is shared with the at least one other user account to a destination file system path that is not shared with the at least one other user account causing the content item to become unavailable to the at least one other account of the content management system (Houston, column 6, lines 53-column 7, line 3 – When a file is deleted a notification server updates any subscribing clients of the issue.  This is interpreted as a determination of an unintentional change since some clients may have an issue with it as well as a determination that the move will result in making the content item unavailable to these ; 
after determining that the content item change event will result in the shared content item being unavailable to the at least one other account of the content management system, display a notification prompt on the client device causing the content item change event (Houston, column 6, lines 53-column 7, line 3 – When a file is deleted a notification server updates any subscribing clients of the issue.  This is still relevant because subscribing clients of the issue are associated with the content item change event because of their subscription to the file), 
Although Houston teaches a notification to update any subscribing clients of a potential problem, Houston doesn’t go into detail about the notification specifically notifying a user without administrator privileges that a file may not be available based on an action taken, however, Huang teaches:
wherein the notification informs the user account that does not have administrator privileges associated with the content item change event (Huang, [0045] – A contextual trigger can alert the user with a message, sound, visual alert etc.) that 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Houston’s invention in view of Huang in order to notify one user without administrator privileges of a file deletion or other context trigger; this is a simple substitution of notifying all users to only notifying a user without administration privileges.  It’s also advantageous to notify a user of potentially permanent changes 
Although Houston teaches a notification to update any subscribing clients of a potential problem, Houston doesn’t go into detail about the notification specifically notifying the client that other users may be affected as well, however, Stienhans teaches:
the content item change event will result in making the shared content item unavailable to the at least one other account (Stienhans, [0008] and [0040] – When a shutdown process has been initiated by an administrator, a system status window displays information indicating which computers have unsaved data, in an unsaved data field, and displays information about applications still in use on other computers in an application status window.  This information can be presented to the administrator along with the user feedback as factors in the administrator's decision to continue, cancel, or reinitiate the shutdown sequence);
receive a selection of the displayed notification to undo the canonical move (Houston, column 6, lines 53-column 7, line 3 – A commit module issues a restore command based on the list of deleted files that are still able to be restored when the metadata server displays a list of deleted files that are still available to be restored); and
return the content item to the source file system path (Houston, column 6, lines 53-column 7, line 3 – Metadata server changes the attribute of the deleted file to indicate that it is no longer deleted).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Houston’s invention as modified in view of Stienhans in 

As per claim 2, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the instructions are executed in an application layer on the computing system (Houston, Abstract – multiple clients connected over a network is interpreted as having an application layer).

As per claim 3, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the instructions to detect the content item change event, detect that the content item change event is a move event (Houston, column 3, lines 55-67 – The file events engine detects new files, modified files, and removed files, wherein at least removed files are interpreted as moved files).

As per claim 4, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, including instructions to:
detect a file system path for a location within the file system that the content item change event occurred (Houston, column 3, lines 55-67 – The file ; and
determine whether the content item change describes a source file system path or destination file system path of the content item (Houston, column 3, lines 55-67 – Upon determining that a change has occurred to the synchronized folder, file events engine informs synchronization engine that a change has been detected, and the location (path) of the folder or file within the folder where the change has occurred, wherein a moved file would show that one source location would have one less file and one destination location would have one more file, wherein this is interpreted as a change description);
when the content item change describes the source file system path, learn the destination file system path, and when the content item change describes the destination file system path, learn the source file system path (Houston, column 3, lines 55-67 – The file events engine detects changes by comparing attributes of files in the folders on a periodic basis, wherein this would determine a change in both a source and destination if a file was moved from one location to another since the source would be changed in that a file would be missing and a destination would be changed in that there would be a new file).

As per claim 9, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the source file system path for the content item change event is associated with a shared directory and the destination file system path for the content item change event is associated with an unshared directory (Houston, column 6, lines 53-column 7, line 3 – When a file is deleted a notification server updates any subscribing clients of the issue.  This is interpreted as a determination of an unintentional change.  A commit module then issues a restore command based on the list of deleted files that are still able to be restored.  Column 4, lines 17-21 – The changed file can be in a directory, wherein if the file is deleted in a shared environment, this is interpreted as a file being associated with a shared directory, then with an unshared directory).

As per claim 11, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the content item change event is a content item addition describing an addition of the content item to the destination file system path, or content item deletion describing a deletion of a content item from the source file system path, and wherein the instructions are effective to cause the computer system to:
determine that the content item deletion or content item addition is part of a content item move when the source file system path does not match the destination file system path for the content item (Houston, column 6, lines 53-column 7, line 3 – Upon determining that a change has occurred to the synchronized folder, file events engine informs synchronization engine that a change has been detected, and the location (path) of the folder or file within the folder where the change has occurred. In this case, the change to the folder is the addition of a new file, wherein a path is detected and a determination that a new file is added).

As per claim 21, Houston as modified teaches:
The at least one transitory computer readable medium of claim 1, wherein the notification is displayed only on the client device (Houston, column 6, lines 53-column 7, line 3 – When a file is deleted a notification server updates any subscribing clients of the issue.  This is still relevant because subscribing clients of the issue are associated with the content item change event because of their subscription to the file).

Claims 16, 17 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Houston in view of Huang and further in view of Stienhans.

As per claim 16, Houston as modified teaches:
A method comprising:
detecting a content item change event by content item synchronization service executing in application space on a client device, wherein the content item change event pertains to a shared content item accessible to at least two accounts of a content management system (Houston, column 3, lines 55-67 – File events engine monitors the state of files in the synchronized folder to detect new files, modified files, and removed files.  Abstract, column 1, lines 53-56 – Folders are shared on client devices and changes on the contents in the folders are detected, wherein this is interpreted as pertaining to a shared content item on at least two accounts);
comparing a source file system path for the content item change event with a destination file system path for the content item change to determine a canonical move causing the content item change event (Houston, column 3, lines 55-67 – Periodic comparisons of attributes of files in the folder to detect new, modified, and removed files are made in the system, wherein if a file is moved from one place to another this is interpreted as comparing a source to a destination);
determining that a move causing the content item change event will result in making the shared content item unavailable to at least one account of the at least two accounts of the content management system (Houston, column 6, lines 53-column 7, line 3 – When a file is deleted a notification server updates any subscribing clients of the issue.  This is interpreted as a determination of an unintentional change since some clients may have an issue with it as well as a determination that the move will result in making the content item unavailable to these clients.  A commit module then issues a restore command based on the list of deleted files that are still able to be restored); and
after determining that the content item change event will result in making the shared content item unavailable to the at least one other account of the content management system, displaying a notification on the client device causing the content item change event (Houston, column 6, lines 53-column 7, line 3 – When a file is deleted a notification server updates any subscribing clients of the issue.  This is interpreted as a determination of an unintentional change.  A commit module then issues a restore command based on the list of deleted files that are still able to be restored), 
Although Houston teaches a notification to update any subscribing clients of a potential problem, Houston doesn’t go into detail about the notification specifically 
wherein the notification informs the user account associated with the content item change event that the content item change event will result in making the shared content item unavailable to the at least one other account (Stienhans, [0008] and [0040] – When a shutdown process has been initiated by an administrator, a system status window displays information indicating which computers have unsaved data, in an unsaved data field, and displays information about applications still in use on other computers in an application status window.  This information can be presented to the administrator along with the user feedback as factors in the administrator's decision to continue, cancel, or reinitiate the shutdown sequence),
receive a selection of the displayed notification to undo the move (Houston, column 6, lines 53-column 7, line 3 – A commit module issues a restore command based on the list of deleted files that are still able to be restored when the metadata server displays a list of deleted files that are still available to be restored); and
return the content item to the source file system path (Houston, column 6, lines 53-column 7, line 3 – Metadata server changes the attribute of the deleted file to indicate that it is no longer delete).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Houston’s invention in view of Stienhans in order to notify one user that other users may be affected by an action; this is advantageous 

As per claim 17, Houston as modified teaches:
The method of claim 16, wherein the content item change event is a plurality of content item change events, the method comprising:
determining that the plurality of content item change events are related (Houston, column 5, lines 42-56 – A change is a folder is detected wherein the folder may have multiple files, interpreted as content items, changed.  The multiple content items in the same folder is identified as the similarity); and
batching the for the of content item change event into a single notification (Houston, column 5, lines 42-56 – A change is a folder is detected wherein the folder may have multiple files, interpreted as content items, changed.  The multiple content items in the same folder is identified as the similarity and the notification is that the contents of the folder has been changed, wherein the notification of multiple changes to the content items is only in one notification since the notifications deal with a folder at a time).

As per claim 20, Houston as modified teaches:
The method of claim 16, wherein the source file system path for the content item change event is associated with a shared directory and the destination file system path for the content item change event is associated with an unshared directory (Houston, column 6, lines 53-column 7, line 3 – When a file is deleted a .

As per claim 22, Houston as modified teaches:
The method of claim 16, wherein the notification is displayed only on the client device (Houston, column 6, lines 53-column 7, line 3 – When a file is deleted a notification server updates any subscribing clients of the issue.  This is still relevant because subscribing clients of the issue are associated with the content item change event because of their subscription to the file).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Houston in view of Huang in view of Stiehnhans and further in view of Midgley et al. US 20050071390 A1 (hereinafter referred to as "Midgely”).

As per claim 5, Houston as modified does not go into detail about indexes, however, Midgley teaches:
The at least one non-transitory computer readable medium of claim 4, wherein the destination file system path is learned by the computer system by executing the instructions to:
lookup the source file system path in a storage index on the client device to obtain a unique identifier for the content item that used to be stored at the source file system path (Midgley, [0050] – The detecting agent can compare summaries in a descending hierarchical manner, such as directory summaries, subdirectory summaries, and data file summaries, to identify policy data files, wherein directory summaries are interpreted as file system paths.  Paragraph [0051] – The delta agent can store, in an index, contents that can be uniquely associated with storage time); and 
query a client device file system to learn a current location of a content item having the unique identifier, the current location being the destination file system path (Midgley, [0050] – Based on identifying one or more policy data files including changed locations, the detecting agent can compare the second images of the policy data files having the changed locations with the corresponding baseline images to identify the changed locations, wherein a file which has changed locations is in a destination file system path).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Houston’s invention in view of Midgley in order to include indexes; this is advantageous to associate the stored contents, the respective storage times, the respective changed locations, and the respective file identifiers (Midgley, paragraph [0011]).

As per claim 6, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 4, wherein the source file system path is learned by the computer system by executing the instructions to:
the most recent known path being the source file system path (Houston, column 3, lines 55-67 – The file events engine detects changes by comparing attributes of files in the folders on a periodic basis, wherein this would determine a change in both a source and destination if a file was moved from one location to another since the source would be changed in that a file would be missing and a destination would be changed in that there would be a new file).
Houston does not go into detail about indexes, however, Midgley teaches:
determine a unique identifier for the content item stored at the destination file system path (Midgley, [0011] – Associating can include generating one or more indexes to associate the stored contents, the respective storage times, the respective changed locations, and the respective file identifiers.  Paragraph [0050] – Based on identifying one or more policy data files including changed locations, the detecting agent can compare the second images of the policy data files having the changed locations with the corresponding baseline images to identify the changed locations); and
lookup the unique identifier in a storage index on the client device to obtain the most recent known path storing a content item having the unique identifier (Midgley, [0011] and [0014] Indexes may include changed locations based on a file identifiers and the stored contents.  Paragraph [0015] – Querying the indexes can include determining that the changed locations are the same for two or more different , 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Houston’s invention in view of Midgley in order to include indexes; this is advantageous to associate the stored contents, the respective storage times, the respective changed locations, and the respective file identifiers (Midgley, paragraph [0011]).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Houston in view of Huang in view of Stiehnhans and further in view of Zichterman et al. US 20140289280 A1 (hereinafter referred to as "Zichterman”).

As per claim 7, Houston as modified teaches:
determine that the last content item that was determined to not be currently stored at the location identified by the source file system path is the content item that was moved in the canonical move (Houston, column 3, lines 55-67 – Periodic comparisons of attributes of files in the folder to detect new, modified, and removed files are made in the system).
although Houston teaches periodic comparisons of attributes of files in the folder to detect new, modified, and removed files in column 3, lines 55-67, Houston doesn't go into detail about how evaluation starts with the lowest level and progresses upward, however, Zichterman teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the canonical move is determined by the instructions effective to cause the system to:
evaluate the source file system path, wherein the source file system path may contain a plurality of levels of content items, starting with the lowest level (Zichterman, [0049] – When file f does not exist in a specific client location, the system is configured to iterate up the branch parent chain until it finds either a lightweight branch that holds that file or a fully populated perforce branch), and 
determine whether the content item at the evaluated level of the source file system path is currently stored at the location identified by the source file system path (Zichterman, [0049] – File f is determined not to exist in a specific client location);
when the content item at the evaluated level of the source file system path is not currently stored at the location identified by the source file system path, iterate the evaluation of the source file system path at a progressively higher level content item in the source file system path, when the content item at the evaluated level of the source file system path is currently stored at the location identified by the source file system path (Zichterman, [0049] – The system is configured to iterate up the branch parent chain until it finds either a lightweight branch that holds that file or a fully populated perforce branch), 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Houston’s invention in view of Zichterman in order to iterate up a branch parent chain; this is advantageous because it finds a branch of the storage system containing the file (Zichterman, paragraph [0049]).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Houston in view of Stiehnhans and further in view of Zichterman et al. US 20140289280 A1 (hereinafter referred to as "Zichterman”).

As per claim 19, Houston as modified teaches:
The method of claim 16, wherein the determining the content item that was moved is determined by:
determining that the last content item that was determined to not be currently stored at the location identified by the source file system path is the content item that was moved (Houston, column 3, lines 55-67 – Periodic comparisons of attributes of files in the folder to detect new, modified, and removed files are made in the system); 
determining that any additional content item changes having the same source file system path as the last content item that was determined to not be currently stored at the location identified by the source file system path is a related move (Houston, column 5, lines 42-56 – A change is a folder is detected wherein the folder may have multiple files, interpreted as content items, changed.  The multiple content items in the same folder is identified as the related similarity since a folder is also a path in a directory); and 
wherein the notification informing that applies to all determined related moves (Houston, column 5, lines 42-56 – A change is a folder is detected wherein the folder may have multiple files, interpreted as content items, changed.  The multiple .
Houston does not go into detail about where an evaluation of the source file system path starts, however, Zichterman teaches:
evaluating the source file system path, wherein the source path may contain a plurality of levels of content items, starting with the lowest level (Zichterman, [0049] – When file f does not exist in a specific client location, the system is configured to iterate up the branch parent chain until it finds either a lightweight branch that holds that file or a fully populated perforce branch), and determining whether the content item at the evaluated level of the source file system path is currently stored at the location identified by the source file system path (Zichterman, [0049] – File f is determined not to exist in a specific client location);
when the content item at the evaluated level of the source file system path is not currently stored at the location identified by the source file system path, iterating the evaluation of the source file system path at a progressively higher level content item in the source file system path,
when the content item at the evaluated level of the source file system path is currently stored at the location identified by the source file system path (Zichterman, [0049] – The system is configured to iterate up the branch parent chain until it finds either a lightweight branch that holds that file or a fully populated perforce branch), 
.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Midgley in view of Houston and further in view of Stiehnhans.

As per claim 12, Midgley teaches:
A system for synchronizing shared content item changes from a client device to a to a content management system, the system comprising:
a processor;
a storage index configured to store a log of all content item changes synchronized to the content management system, the storage index including a unique identifier for each content item, and a system file path identifying a location in a storage of the client device that the content item is stored (Midgley, [0011] – Associating can include generating one or more indexes to associate the stored contents, the respective storage times, the respective changed locations, and the respective file identifiers);
an operating system of the client device having a kernel layer for managing file system events and I/O events for the storage, and an application layer for executing application instructions (Midgley, [0047] – A file system filter can include a driver that interacts with an operating system via a kernel interface and that can ; and
a content item synchronization service resident in the application layer and configured to: 
compare a source file system path for the content item change event with a destination file system path for the content item change event to determine a move causing the content item change event (Midgley, [0050] – The detecting agent can compare summaries in a descending hierarchical manner, such as directory summaries, subdirectory summaries, and data file summaries, to identify policy data files including changed locations); 
Midgley does not go into detail about determination of whether or not to allow synchronization of files, however, Houston teaches:
detect a shared content item change event on a client device, wherein the content item change event pertains to a shared content item accessible to at least two accounts of a content management system (Houston, column 3, lines 55-67 – File events engine monitors the state of files in the synchronized folder to detect new files, modified files, and removed files.  Abstract, column 1, lines 53-56 – Folders are shared on client devices and changes on the contents in the folders are detected, wherein this is interpreted as pertaining to a shared content item on at least two accounts), 
determine that the move causing the content item change event will result in making the shared content item unavailable to at least one account of the at least two accounts of the content management system (Houston, column 6, lines , and 
to disallow synchronizing the content item change to the content management system (Houston, column 6, lines 29-42 – In one instance if a user is offline and tries to commit changes made, the version from the client may not be an updated version.  Therefore, the system will reject this commit and client synchronizes its version of the file with the later version first before committing the changes, wherein committing changes is also a synchronization since it’s making a file the same in two places at once), 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Midgley’s invention in view of Houston in order to determine whether to allow a commit of a file; this is advantageous because if a version is out of date when synchronization is attempted, the block list sent by the commit will not match the parent block list on metadata server (Houston, column 6, lines 29-42).
Although Houston teaches a notification to update any subscribing clients of a potential problem, Houston doesn’t go into detail about the notification specifically notifying the client that other users may be affected as well, however, Stienhans teaches:
display a notification on the client device causing the content item change event, wherein the notification informs the user account associated with the content item change event that the content item change event will result in making the shared content item unavailable to the at least one other account (Stienhans, [0008] and [0040] – When a shutdown process has been initiated by an administrator, a system status window displays information indicating which computers have unsaved data, in an unsaved data field, and displays information about applications still in use on other computers in an application status window.  This information can be presented to the administrator along with the user feedback as factors in the administrator's decision to continue, cancel, or reinitiate the shutdown sequence),
receive a selection of the displayed notification to undo the move (Houston, column 6, lines 53-column 7, line 3 – A commit module issues a restore command based on the list of deleted files that are still able to be restored when the metadata server displays a list of deleted files that are still available to be restored); and
return the content item to the source file system path (Houston, column 6, lines 53-column 7, line 3 – Metadata server changes the attribute of the deleted file to indicate that it is no longer delete).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Midgley’s invention as modified in view of Stienhans in order to notify one user that other users may be affected by an action; this is advantageous because it can allow a vote from the other users for whether an action should continue or not (Stienhans, paragraph [0008]).

As per claim 13, Midgley as modified teaches:
The system of claim 12, wherein the content item synchronization service is configured to detect a file system path for the location within the file system that the content item change event occurred, to determine whether the content item change event describes a source file system path or destination file system path of the content item, and when the content item change event describes the source file system path, learn the destination file system path, and when the content item change event describes the destination file system path, learn the source file system path (Houston, column 3, lines 55-67 – The file events engine detects changes by comparing attributes of files in the folders on a periodic basis, wherein this would determine a change in both a source and destination if a file was moved from one location to another since the source would be changed in that a file would be missing and a destination would be changed in that there would be a new file).
31085118-557243(P970US1)
As per claim 14, Midgley as modified teaches:
The system of claim 12, wherein the source file system path for the content item change event is associated with a shared directory and the destination file system path for the content item change event is associated with an unshared directory (Houston, column 6, lines 53-column 7, line 3 – When a file is deleted a notification server updates any subscribing clients of the issue.  This is interpreted as a determination of an unintentional change.  A commit module then issues a restore command based on the list of deleted files that are still able to be restored.  Column 4, .

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Houston in view of Stiehnhans and further in view of Melahn et al. US 20150278323 A1 (hereinafter referred to as "Melahn").
32085118-557243(P970US1)
As per claim 18, Houston does not go into detail about queuing change events, however, Melahn teaches:
The method of claim 16, wherein the content item change event includes a first content item change event and a second content item change event, and while determining that the move causing the first content item change event was unintentional, complete comparing the source file system path for the second content item change event with a destination file system path for the second content item change, the method comprising:
queuing the second content item change to be determined whether the content item change was unintentional until the first content item change has been determined to be unintentional (Melahn, [0046], [0048] and [0052] – An update message from the CMS repository to the synchronization queuing service can be initiated for each file event affecting a content item at the CMS repository.  Alternatively, the CMS repository can send an update message to the synchronization queuing service at some interval, after a threshold number of file events have occurred since a .
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Houston’s invention in view of Melahn in order to put content item changes in a queue; this is advantageous because use of the synchronization queuing service reduces the burden on the system or systems hosting the CMS repository (Melahn, paragraph [0056]).

Response to Arguments
The 101 rejection to claims 1-11 have been withdrawn due to amendments made and further guidance with respect to the Judicial Exception rules.  

Applicant’s arguments with respect to claim(s) 1 have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
33085118-557243(P970US1)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 22, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152